Citation Nr: 0425846	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-04 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right knee 
patellofemoral syndrome.  

2.  Entitlement to service connection for left knee 
patellofemoral syndrome.  

3.  Entitlement to an initial compensable rating for 
residuals, fracture proximal interphalangeal joint, right 
middle finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO),which granted service connection 
for residuals, fracture proximal interphalangeal joint, right 
middle finger, with a noncompensable rating, effective 
March 17, 1998.  The veteran disagreed with the 
noncompensable rating and filed a notice of disagreement 
(NOD) in October 1998.  The statement of the case (SOC) was 
issued in February 1999.  A substantive appeal (VA Form 9) 
was received by VA in March 1998.  

In June 2001, the veteran filed a claim for service 
connection for left and right knee patellofemoral syndrome.  
By rating decision of January 2002, service connection was 
denied for left and right knee patellofemoral syndrome.  A 
NOD was filed in reference to the bilateral knee claim in 
February 2002.  A hearing request was also made.  In June 
2002, a personal hearing was held before a hearing officer at 
the RO.  A SOC was issued in September 2002.  In 
October 2002, VA received a VA Form 9 to the bilateral knee 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

As to his finger, the veteran claims, in essence, that his 
rating for residuals, right middle finger proximal 
interphalangeal joint fracture, is insufficient as his 
disability is worse than the rating reflects.  

A review of the record reveals that the veteran underwent VA 
examination in this regard in January 2003.  It was noted 
that an X-ray needed to be made and an addition needed to be 
added to the examination report about arthritis and other 
issues related to the claim.  The X-ray was performed in 
April 2003 and attached to the report, but it does not appear 
the examiner provided any addendum as he indicated he would.  
This should be accomplished.  

The record also includes statements from two private 
physicians, who apparently treated the veteran's finger.  The 
records of any such treatment have not been associated with 
the claims file.  An attempt to obtain any such treatment 
records should be made.  

Regarding the veteran's knees, he essentially contends 
current disability is related to service, and with respect to 
the left knee, that it is due to overuse caused by the 
impairment to his right knee.  The veteran's service records 
reflect treatment for right knee patellofemoral syndrome.  
Post service records beginning in the late 1990's reflect 
left and right knee complaints.  An examination and opinion 
as to whether any current disability may be related to the 
in-service complaints does not appear to have been 
accomplished.  In the Board's view, the duty to assist the 
veteran includes obtaining such an opinion.  

Under the circumstances described above, this case is 
remanded for the following:  

1.  Ensure that all notice and development 
requirements are accomplished.  The veteran should 
be informed about any information and evidence not 
of record that is necessary to substantiate the 
claims; the information and evidence that VA will 
seek to provide; the information and evidence he is 
expected to provide; and he should be requested to 
provide copies of any evidence in his possession 
that pertains to the claims not currently of 
record.   

2.  After obtaining the appropriate releases of 
information, treatment records of the veteran's 
right middle finger, if any from Dr. Michael Moore, 
Doctors Plaza, Suite 200, 600 S. McKinley, Little 
Rock, Arkansas 72205 and Dr. Kurt Dilday, of 
Biological Psychiatry Associates, P.A.; P.O. Box 
25321, Little Rock, Arkansas 72221 should be 
obtained and associated with the claims folder.  

3.  The veteran should then be scheduled for a VA 
examination of his knees to determine the nature 
and etiology of any current knee disability.  Any 
indicated tests or consultations should be 
accomplished.  As to any right knee disorder 
present, the examiner should offer an opinion as to 
whether it is likely, unlikely or at least as 
likely as not that the disability is related to the 
right knee complaints noted during service.  As to 
any left knee disorder present, the examiner should 
include an opinion as to whether it is likely, 
unlikely or at least as likely as not that it was 
caused or made worse by any right knee disorder.  A 
rationale for any opinion provided should be 
included in the report.  The claims file should be 
provided to the examiner prior to the examination.  

4.  The claims file should be provided to the 
physician who examined the veteran's finger in 
January 2003, in order to obtain from that 
physician the addendum he indicated he would 
provide to his January 2003 report.  If this 
physician is unavailable, the veteran should be 
scheduled for another VA examination of his service 
connected finger disability to ascertain the extent 
of impairment due to his service connected 
disability (as opposed to any impairment arising 
from the post service traumatic amputation of the 
distal portion of that finger).  

5.  The claims should then be re-adjudicated, with 
consideration of staged ratings when evaluating the 
veteran's finger impairment.  If any benefit sought 
on appeal remains denied, the veteran should be 
furnished a supplemental statement of the case.  
After an appropriate period of time to respond, the 
case should then be returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




